DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a rotor shaft bearing" in line 2 where it is unclear to the Examiner if this bearing is different from the rotor shaft bearing introduced in claim 1. A review of the specification shows that these are same bearings and therefore claim 14 line 2’s “a rotor shaft bearing” will be treated as “the rotor shaft bearing.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0066676 (Castan hereinafter) in view of US 4969805 (Romeo hereinafter).
Regarding claim 1, Castan teaches a bearing housing for a turbocharger that discloses a bearing housing body (Figure 2 Housing 280 with central body) configured to receive a rotor shaft (Shaft 220) along a longitudinal axis of the bearing housing body (Seen in Figure 2); a hub connected to the bearing housing body and defining an opening into the bearing housing body (Figure 2 shows the central body of 280 featuring an opening for the shaft 220 and bearing 230 to reside), the opening being configured to receive a rotor shaft bearing (Bearing 230 per ¶ 25); and a connection structure (Holes for the unlabeled bolts in Figure 2) configured to connect the bearing housing with a compressor housing of the turbocharger (Housing 242 in Figure 1).
Castan is silent with respect to at least one arm (80) extending radially from the hub (66), the at least one arm (80) having a first end (82) connected to the hub (66) and a second end (84) opposite to the first end (82), wherein the second end (84) of the at least one arm (80) comprises the connection structure.
However, Romeo teaches a turbocharger assembly that discloses a bearing housing body (Body 60 connected to the compressor housing 28 in Figure 2) such that the bearing housing body comprises at least one arm (Arm for 60’’) extending radially from the hub (Seen in Figure 2), the at least one arm having a first end connected to the hub (end opposing the bolt hole end) and a second end opposite to the first end (End of 60’’ away from the hub), wherein the second end of the at least one arm comprises the connection structure (Holes for bolts 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolting structure of Castan with the bolting legs of Romeo to reduce the amount of material required to create the bearing housing while still providing a secure mounting structure. 
Regarding claim 3, Castan’s modified teachings are described above in claim 1 where the combination of Castan and Romeo would further disclose that the bearing housing comprises two or more arms spaced apart in a circumferential direction of the longitudinal axis (Clearly shown in Figure 2 of Romeo).
Regarding claim 4, Castan’s modified teachings are described above in claim 1 where the combination of Castan and Romeo would further disclose that the second end of the at least one arm comprises a connection surface facing away from the bearing housing body (Surface of the arm facing the compressor housing), wherein the at least one arm comprises between the first end and the second end a recessed surface facing away from the bearing housing body, and wherein the recessed surface is offset relative to the connection surface towards the bearing housing body (Recess in Castan for the body 287 as seen in Figure 2).
Regarding claim 5, Castan’s modified teachings are described above in claim 1 where the combination of Castan and Romeo would further disclose that the connection structure comprises at least one through-opening configured to receive a bolt member to connect the bearing housing with the compressor housing of the turbocharger (Clearly shown in both Castan Figure 2 and Romeo Figure 2).
Regarding claim 6, Castan teaches a housing assembly for a turbocharger (Figure 2) that discloses the bearing housing of claim 1 (Please refer to the combination and rejection set forth above in Claim 1); a compressor housing connected to the at least one arm of the bearing housing (Compressor housing 242 of Castan is bolted to 280 of Castan and would include the arms of Romeo), wherein the compressor housing comprises: a compressor housing body configured to receive a compressor wheel supported on the rotor shaft (Body 242 with compressor wheel 244 on shaft 220 all shown in Figure 3 of Castan); a backplate closing the compressor housing body towards the bearing housing (Back plate 287 of Castan). 
Regarding claim 7, Castan’s modified teachings are described above in claim 6 where the combination of Castan and Romeo would further disclose that the at least one arm is spaced apart from the backplate (Evident from Figure 2 of Castan and Romeo Figure 2).
Regarding claim 8, Castan’s modified teachings are described above in claim 6 where the combination of Castan and Romeo would further disclose that the backplate has a circumference in a plane extending perpendicular to the longitudinal axis, and wherein the first end of the at least one arm lies radially inside the circumference and the second end of the at least one arm lies radially outside the circumference. Figure 2 of Castan shows that the back plate 287 being concave from the compressor housing 242 such that a plane perpendicular to the shaft axis would axis that has a portion of the arm featuring the bolts to the page left of the plane with a second arm portion that is page right of the plane of 287.
Regarding claim 9, Castan’s modified teachings are described above in claim 6 where the combination of Castan and Romeo would further disclose that wherein an open space is defined between two adjacent arms, the face of the backplate and the bearing housing body, that is configured to enable heat convection to ambient atmosphere (Under the broadest reasonable interpretation, there is a gap between the arms, bearing housing body, and backplate of the combination of Castan and Romeo such that an amount of heat will be transferred to the ambient environment).
Regarding claim 11, Castan’s modified teachings are described above in claim 6 where the combination of Castan and Romeo would further disclose that the backplate comprises an annular recess having a depth extending towards the compressor housing body and an open side facing the bearing housing (Figure 2 of Castan shows the backplate 287 with such features).
Regarding claim 12, Castan’s modified teachings are described above in claim 6 where the combination of Castan and Romeo would further disclose that the backplate at least partially extends into the opening of the bearing housing body (Figure 2 of Castan with backplate 287).
Regarding claim 13, Castan’s modified teachings are described above in claim 12 where the combination of Castan and Romeo would further discloses an axial support for the backplate, wherein the axial support is located in the opening of the bearing housing body (Internal support of 287 within 280 of Castan).
Regarding claim 14, Castan’s modified teachings are described above in claim 6 where the combination of Castan and Romeo would further disclose that a rotor shaft bearing accommodated in the opening of the bearing housing body (Bearing 230 of Castan), wherein, in an axial force transmission path from the compressor housing body to the bearing housing, the backplate (287) is located downstream of the compressor housing body (242) and upstream of the rotor shaft bearing (230), and the rotor shaft bearing (230) is located downstream of the backplate (287) and upstream of the bearing housing (Figure 2 of Castan).
Regarding claim 15, Castan’s modified teachings are described above in claim 6 where the combination of Castan and Romeo would further disclose that the bearing housing comprises two or more arms spaced apart in a circumferential direction of the longitudinal axis (Evident from Romeo Figure 2), and the backplate (287 of Castan) has a face directed towards the bearing housing body (Figure 2 of Castan), wherein an open space is defined between two adjacent arms, the face of the backplate and the bearing housing body, that is configured to enable heat convection to ambient atmosphere (Under the broadest reasonable interpretation, there is a gap between the arms, bearing housing body, and backplate of the combination of Castan and Romeo such that an amount of heat will be transferred to the ambient environment).
Regarding claim 16, Castan teaches a turbocharger that comprises the housing assembly of claim 6 (Figure 2 of Castan paired with the rejection of Claim 6 above). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0066676 (Castan) in view of US 4969805 (Romeo) and further in view of US 2015/0167690 (V hereinafter).
Regarding claim 2, Castan’s modified teachings are described above in claim 1 but are silent with respect to the at least one arm has a length extending from its first end to its second end, wherein the at least one arm has a width extending perpendicular to its length, wherein the length of the at least one arm is larger than the width of that arm in a central region along its length.
However, V teaches a turbocharger and housing (Figure 2) that discloses at least one arm has a length extending from its first end to its second end, wherein the at least one arm has a width extending perpendicular to its length, wherein the length of the at least one arm is larger than the width of that arm in a central region along its length (Figure 2, particularly the full view of Figure 2 shows the equivalent arms that feature the required sizing).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to change the size of the arms in Castan per Romeo with the teachings of V since such a modification would have involved a mere change in the size of a components. A change in size is generally recognized as being with the level of ordinary skill in the art. In re Rose, 105 USPQ 237. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0066676 (Castan) in view of US 4969805 (Romeo) and further in view of 2938659 (Judson hereinafter). 
Regarding claim 10, Castan’s modified teachings are described above in claim 6 but are silent with respect to the backplate has a face directed towards the bearing housing body and the at least one arm has a face directed towards the backplate, wherein a gap configured to enable heat convection to ambient atmosphere is provided between the face of the backplate and the face of the at least one arm.
However, Judson teaches a turbine with an attached compressor that discloses a backplate that faces a bearing housing with an air gap (plate 16 with bearing housing 24 and air gap between them) such that a portion of the heat is transferred to the ambient atmosphere. The resultant combination would be such that the backplate has a face directed towards the bearing housing body and the at least one arm has a face directed towards the backplate, wherein a gap configured to enable heat convection to ambient atmosphere is provided between the face of the backplate and the face of the at least one arm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backplate and bearing housing of Castan and Romeo with the teachings of Judson to further improve the transfer of heat from the compressor and therefore keep the entire device from overheating or operating in an undesirable temperature range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746